Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 04/26/2021. Claims 1-14 are pending. 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 04/26/2021 and 03/30/2022 have all been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.


Claim Rejections - 35 USC § 103 
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4. 	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090016384 A1 to Cheng et al.,  (hereinafter Cheng) and US 20140226459 A1  to Edmiston (hereinafter Edmiston).


Claim 1. A network device included in a ring-type network system which comprises a plurality of network devices to transmit and receive a frame and which selects a time master serving as a time criterion, from among the plurality of network devices, the network device comprising: 
processing circuitry to generate a link for communicating the frame, (Cheng: See para[0003] for information included in the packet identifies interfaces to physical links used for transmission) the processing circuitry having a frame discarding function of discarding the frame in order to avoid a broadcast storm, (Cheng: See Fig 9A #935, discarding frame, and para[0041] for flooding (i.e., broadcasting storm) may be disabled for the frame) to generate a time distribution path starting at and terminating at the time master, clockwise and counterclockwise of the time master, the time distribution path communicating a time synchronization message out of the frame, the time synchronization message being used for time synchronization of the plurality of network devices, and (Cheng: See Fig. 8B, para[0020]-[0023] for a packet generation module of a node (i.e., time master), situated and placed in a ring network, that generates a packet (i.e., time synchronization message),  including certain information embedded in the packet, such as timing information for reference clock timing,  Synchronization Status Message information, a direction indicator for the packet (i.e., clockwise, counterclockwise etc.), interface/link identifier for packet, a station identifier (i.e., a time master),  and determines on which interfaces (i.e., ports),  to transmit such packet into the ring network, by using and accessing a table.)
 to make, upon acquisition of the time synchronization message, the time synchronization message to pass through regardless of the frame discarding function. (Cheng: See Fig. 9A #945, for packets being forwarded to ports of virtual switches, even if the packet flood indicator, is true, instead of being discarded in #935)

Although Cheng teaches synchronization wherein a node within a ring network observes timing information in the packets and determines the best timing reference to use (Cheng: See para[0038]), however, it does not specifically teach the notion of  a time master serving as a time criterion for the ring network.  However, in a similar filed, Edmiston, teaches a clock master device that various slave devices in a network use, in order to synchronize their internal clocks with the master clock. (Edmiston: See para[0032] and Fig. 4)
It would have been obvious to one of ordinary skill, before the effective filling time, to have included master clock synchronization technique, as taught by Edmiston, with the teachings of Cheng, in order to benefit from having a master clock that is used as a synchronization clock source by various slave devices in a network. (Edmiston: See para[0032] and Fig. 4)

Claim 2. The network device according to claim 1, wherein the processing circuitry, upon acquisition of a time distribution message containing the time criterion, out of the time synchronization message, decides whether or not the time distribution path is completed, and if having decided that the time distribution path is completed, sends the time distribution message. (Cheng: See Fig. 9A #930, for step of checking whether or not if frame address is same as receiving node address, and if it is,  then frame is being forwarded to ports of virtual switches, for further transmission, as well as ability to discard the frame, in step #935 )

Claim 3. The network device according to claim 2, comprising: a first communication port; a second communication port; and a correspondence table in which each of the first communication port and the second communication port is associated with each of a domain corresponding to a clockwise time distribution path and a domain corresponding to a counterclockwise time distribution path, wherein the processing circuitry sends the time synchronization message to a communication port corresponding to a domain which the time synchronization message belongs to, based on the correspondence table. (  Cheng: See Fig. 8B, para[0020]-[0023] for a packet generation module of a node (i.e., time master), transmits a packet into the ring network by using a and accessing a table, using a specific interface (i.e., port).   See para[0011] and Fig. 4 of Edmiston,  for Port_0 & Port_1 of master device, in communication with Port_0 and Port_1 of slave device, wherein slave device can open and close a port automatically, if a device is detected on that port or not.)
Claim 4. The network device according to claim 3, wherein the processing circuitry has, as the frame discarding function,(Cheng: See Fig. 9A, #935) a port closing function of closing a port when the frame is received, (Edmiston: See para[0011]) and upon reception of the time synchronization message out of the frame, makes the time synchronization message to pass through regardless of the port closing function. (Cheng: See Fig. 9A, #945)
Claim 5. The network device according to claim 3, wherein the processing circuitry has, as the frame discarding function, a frame selective discarding function of selectively discarding the frame when the frame is received,(Chen: See Fig. 9A, checking for flood indication, before discarding) and upon reception of the time synchronization message out of the frame, makes the time synchronization message to pass through regardless of the frame selective discarding function. (Cheng: See Fig. 9A, #945)

Claim 6. The network device according to claim 3, wherein the processing circuitry has, as the frame discarding function, a frame terminating function according to which a network device other than the time master, among the plurality of network devices is provided with a frame terminating device that terminates the frame, and upon reception of the time synchronization message out of the frame, makes the time synchronization message to pass through regardless of the frame terminating function. (Chen: See Fig. 9A, #910, #935, and #945 for checking for flood indication, before discarding, and then transmitting the frame if address is the same, as the node, wherein such node, is any ring network node (i.e., master/slave nodes within the ring with such capability) 
Claim 7. The network device according to claim 2, wherein the processing circuitry upon acquisition of a path generation message for generating the time distribution path out of the time synchronization message, checks whether or not the time distribution path is completed, based on domain information and a communication port via which the path completion message has been received, and decides whether or not the time distribution path is completed, using a checking result. (Cheng: See Fig. 8B, para[0020]-[0023] for a packet generation module of a node (i.e., time master), situated and placed in a ring network, that generates a packet (i.e., time synchronization message),  including certain information embedded in the packet, such as timing information for reference clock timing,  Synchronization Status Message information, a direction indicator for the packet (i.e., clockwise, counterclockwise etc.), interface/link identifier for packet, a station identifier (i.e., a time master),  and determines on which interfaces (i.e., ports),  to transmit such packet into the ring network, by using and accessing a table.  It is understood that station identifier is the address of destination, and that is how it is determined that packet has arrived by checking the address as shown in Fig. 9A #925)

Claim 8. The network device according to claim 7, wherein the processing circuitry checks whether or not the time distribution path is completed, using master update information including a number of times information is updated by the time master. (Cheng: See Fig. 8B, para[0020]-[0023] for a packet generation module of a node (i.e., time master), situated and placed in a ring network, that generates a packet (i.e., time synchronization message),  including certain information embedded in the packet, such as, timing information for reference clock timing,  Synchronization Status Message information, a direction indicator for the packet (i.e., clockwise, counterclockwise etc.), interface/link identifier for packet, a station identifier (i.e., a time master),  and determines on which interfaces (i.e., ports),  to transmit such packet into the ring network, by using and accessing a table.  It is understood that any other information can be included, which can be used and read by receiving station, such as a number of times information is updated by the node (i.e., time master) as being indicative of path is completed, etc.)

Claim 9. A ring-type network system which comprises a plurality of network devices to transmit and receive a frame and which selects a time master serving as a time criterion from among the plurality of network devices, the network system comprising: 
processing circuitry to generate a link for communicating the frame, (Cheng: See para[0003] for information included in the packet identifies interfaces to physical links) the processing circuitry having a frame discarding function of discarding the frame in order to avoid a broadcast storm, (Cheng: See Fig 9A #935, discarding frame, and para[0041] for flooding (i.e., broadcasting storm) may be disabled for the frame) to generate a time distribution path starting at and terminating at the time master clockwise and counterclockwise of the time master, and communicating a time synchronization message out of the frame, the synchronization message being used for time synchronization of the plurality of network devices, and (Cheng: See Fig. 8B, para[0020]-[0023] for a packet generation module of a node (i.e., time master), situated and placed in a ring network, that generates a packet (i.e., time synchronization message),  including certain information embedded in the packet, such as timing information for reference clock timing,  Synchronization Status Message information, a direction indicator for the packet (i.e., clockwise, counterclockwise etc.), interface/link identifier for packet, a station identifier (i.e., a time master),  and determines on which interfaces (i.e., ports),  to transmit such packet into the ring network, by using and accessing a table.)
to make, upon acquisition of the time synchronization message, the time synchronization message to pass through regardless of the frame discarding function. (Cheng: See Fig. 9A #945, for packets being forwarded to ports of virtual switches, even if the packet flood indicator, is true, instead of being discarded in #935)

Although Cheng teaches synchronization wherein a node within a ring network observes timing information in the packets and determines the best timing reference to use (Cheng: See para[0038]), however, it does not specifically teach the notion of  a time master serving as a time criterion for the ring network.  However, in a similar filed, Edmiston, teaches a clock master device that various slave devices in a network use, in order to synchronize their internal clocks with the master clock. (Edmiston: See para[0032] and Fig. 4)
It would have been obvious to one of ordinary skill, before the effective filling time, to have included master clock synchronization technique, as taught by Edmiston, with the teachings of Cheng, in order to benefit from having a master clock that is used as a synchronization clock source by various slave devices in a network. (Edmiston: See para[0032] and Fig. 4)

Claim 10. The network system according to claim 9, wherein the time master terminates the time synchronization message. (Cheng: See Fig 9A #935, discarding frame (i.e., synchronization message))

Claim 11. The network system according to claim 9, wherein the network system comprises a plurality of time masters, and wherein the processing circuitry generates the time distribution path clockwise and counterclockwise for each of the plurality of time masters.(Edmiston: See para[0004] for master device distributing frames that slaves use to synchronize their clocks.  It is understood that this process can be repeated and for example to have two master devices.)

Claim 12. The network system according to claim 9, wherein the network system comprises a plurality of ring-type network systems which share the time master, and wherein the processing circuitry generates the time distribution path clockwise and counterclockwise of the time master for each of the plurality of ring-type network systems. (Cheng: See Fig. 8B, para[0020]-[0023] for a packet generation module of a node (i.e., time master), situated and placed in a ring network, that generates a packet (i.e., time synchronization message),  including certain information embedded in the packet, such as timing information for reference clock timing,  Synchronization Status Message information, a direction indicator for the packet (i.e., clockwise, counterclockwise etc.), interface/link identifier for packet, a station identifier (i.e., a time master),  and determines on which interfaces (i.e., ports),  to transmit such packet into the ring network, by using and accessing a table.)

Claim 13. A network method of a network device included in a ring-type network system which comprises a plurality of network devices to transmit and receive a frame and which selects a time master serving as a time criterion, from among the plurality of network devices, the network method comprising:  
generating a link for communicating the frame, (Cheng: See para[0003] for information included in the packet identifies interfaces to physical links)  the network method having a frame discarding function of discarding the frame in order to avoid a broadcast storm, (Cheng: See Fig 9A #935, discarding frame, and para[0041] for flooding (i.e., broadcasting storm) may be disabled for the frame) generating a time distribution path starting at and terminating at the time master, clockwise and counterclockwise of the time master, the time distribution path communicating a time synchronization message out of the frame, the time synchronization message being used for time synchronization of the plurality of network devices, and (Cheng: See Fig. 8B, para[0020]-[0023] for a packet generation module of a node (i.e., time master), situated and placed in a ring network, that generates a packet (i.e., time synchronization message),  including certain information embedded in the packet, such as timing information for reference clock timing,  Synchronization Status Message information, a direction indicator for the packet (i.e., clockwise, counterclockwise etc.), interface/link identifier for packet, a station identifier (i.e., a time master),  and determines on which interfaces (i.e., ports),  to transmit such packet into the ring network, by using and accessing a table.)
upon acquisition of the time synchronization message, making the time synchronization message to pass through regardless of the frame discarding function. (Cheng: See Fig. 9A #945, for packets being forwarded to ports of virtual switches, even if the packet flood indicator, is true, instead of being discarded in #935)
Although Cheng teaches synchronization wherein a node within a ring network observes timing information in the packets and determines the best timing reference to use (Cheng: See para[0038]), however, it does not specifically teach the notion of  a time master serving as a time criterion for the ring network.  However, in a similar filed, Edmiston, teaches a clock master device that various slave devices in a network use, in order to synchronize their internal clocks with the master clock. (Edmiston: See para[0032] and Fig. 4)
It would have been obvious to one of ordinary skill, before the effective filling time, to have included master clock synchronization technique, as taught by Edmiston, with the teachings of Cheng, in order to benefit from having a master clock that is used as a synchronization clock source by various slave devices in a network. (Edmiston: See para[0032] and Fig. 4)

Claim 14. A non-transitory computer readable medium containing a network program of a network device included in a ring-type network system which comprises a plurality of network devices to transmit and receive a frame (Cheng: See Fig. 1, ring network with multiple nodes performing TX/RX of packets) and which selects a time master serving as a time criterion, from among the plurality of network devices, the network program causing the network device, being a computer, to execute a link process of generating a link for communicating the frame, (Cheng: See para[0003] for information included in the packet identifies interfaces to physical links used for transmission)  the link process having a frame discarding function of discarding the frame in order to avoid a broadcast storm, (Cheng: See Fig 9A #935, discarding frame, and para[0041] for flooding (i.e., broadcasting storm) may be disabled for the frame) a path control process of generating a time distribution path starting at and terminating at the time master, clockwise and counterclockwise of the time master, the time distribution path communicating a time synchronization message out of the frame, the time synchronization message being used for time synchronization of the plurality of network devices, and 
(Cheng: See Fig. 8B, para[0020]-[0023] for a packet generation module of a node (i.e., time master), situated and placed in a ring network, that generates a packet (i.e., time synchronization message),  including certain information embedded in the packet, such as timing information for reference clock timing,  Synchronization Status Message information, a direction indicator for the packet (i.e., clockwise, counterclockwise etc.), interface/link identifier for packet, a station identifier (i.e., a time master),  and determines on which interfaces (i.e., ports),  to transmit such packet into the ring network, by using and accessing a table.)

a filtering process of, upon acquisition of the time synchronization message, making the time synchronization message to pass through regardless of the frame discarding function(Cheng: See Fig. 9A #945, for packets being forwarded to ports of virtual switches, even if the packet flood indicator, is true, instead of being discarded in #935)

 	Although Cheng teaches synchronization wherein a node within a ring network observes timing information in the packets and determines the best timing reference to use (Cheng: See para[0038]), however, it does not specifically teach the notion of  a time master serving as a time criterion for the ring network.  However, in a similar filed, Edmiston, teaches a clock master device that various slave devices in a network use, in order to synchronize their internal clocks with the master clock. (Edmiston: See para[0032] and Fig. 4)
 	It would have been obvious to one of ordinary skill, before the effective filling time, to have included master clock synchronization technique, as taught by Edmiston, with the teachings of Cheng, in order to benefit from having a master clock that is used as a synchronization clock source by various slave devices in a network. (Edmiston: See para[0032] and Fig. 4) 

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477